Citation Nr: 1102171	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1980 to January 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a right knee disorder and entitlement to 
TDIU.  The Veteran timely appealed those issues.

During the pendency of the appeal, the Veteran indicated that he 
wished to have a Board hearing before a Veterans Law Judge.  He 
was scheduled for a hearing on two occasions, but subsequently 
could not attend either of those hearings.  In July 2010, when 
informing the RO that he could not attend the second hearing, he 
stated that he wished to withdraw his request for a hearing.  
Consequently, the appeal was transferred to the Board at that 
time for this decision to be rendered.

The issue of service connection for a psychiatric 
disorder(claimed as an affective disorder), to include as 
secondary to his service-connected bilateral knee 
disorder, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran injured his left knee in service and underwent 
left knee surgery in July 1982; he is service-connected for that 
left knee disability.

2.  The preponderance of the evidence demonstrates that the 
Veteran's currently diagnosed right knee disorder is caused by or 
related to the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision with regard to the issue of 
service connection for a right knee disorder, no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In this case, the Veteran's service treatment records are void of 
any treatment for, complaint of, or diagnosis of any right knee 
disorder.  The Board notes, however, that the Veteran injured his 
left knee and underwent left knee surgery in July 1982.  He was 
service connected for his left knee disability in a February 1991 
rating decision.

Following discharge from service, the first note in the record of 
a right knee disorder is in August 1996, at which time treatment 
records demonstrate that the Veteran underwent a partial medial 
meniscectomy of his right knee.  Details surrounding the events 
that led to the Veteran's right knee surgery at that time are not 
included in the August 1996 operation report and no further 
information regarding that procedure is of record.  Subsequent 
records indicate intermittent ongoing treatment for bilateral 
knee pain and osteoarthritis.  VA treatment records demonstrate 
that the Veteran underwent another right knee procedure in 
January 2009.

The Veteran underwent a VA examination of his right knee in 
September 2008.  At that time, he reported increased pain in his 
right knee beginning two months prior to examination.  He denied 
any new injury or trauma to his right knee, and indicated that he 
was taking oxycodine and morphine for pain associated with his 
bilateral knee disorders.  Historically, treatment notes from 
2001 noted a right knee arthroscopic procedure in 1998.  The 
Veteran denied any precipitating injury leading up to that 
surgery.  The Veteran underwent an MRI of his right knee in 
September 2008 which indicated intrasubstance degeneration and/or 
a tear of the right knee meniscus.  X-rays dated August 2008 
demonstrated no osteolytic or osteoblastic disease of the right 
knee, but February 2006 x-rays showed moderate medial compartment 
and, to a lesser extent, patellofemoral degenerative changes of 
the right knee.  The Veteran was diagnosed with a right knee 
meniscus tear.  

The VA examiner opined that the Veteran's right knee disorder was 
"at least as likely as not" related to the  service-connected 
left knee disability.  He stated that the Veteran has had 
significant problems with his left knee disability, requiring him 
to use and rely on his right knee more.  The VA examiner noted 
the 1998 surgical procedure to the right knee and noted a lack of 
information regarding the necessity of that procedure.  That 
notwithstanding, the VA examiner noted that the Veteran's current 
condition could be related to that meniscus tear at that time and 
that such is a worsening of that condition.  He concluded that 
because of the Veteran's left knee disability, he would put 
additional stress on his right knee, leading to an increased 
likelihood of injury or damage to the right knee.

The Board notes that the Veteran is currently diagnosed with a 
right knee disorder, including osteoarthritis thereof.  However, 
the first instance of any right knee disorder of record is not 
shown in the record until at the earliest August 1996-many years 
after discharge from service.  Thus, the Board cannot find that 
the Veteran's right knee disorder is presumptively due to 
military service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the 
Veteran may still establish service connection under other 
service connection principles.  See Combee v. Principi, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

The service treatment records, do not disclose, nor does the 
Veteran aver on appeal that, his right knee disorder began in or 
was due to military service.  In fact, the only indication of any 
knee injury in service is for his left knee, and such is 
currently service-connected.  Accordingly, the Board finds that 
no in-service injury or event exists on which a claim of direct 
service connection for his right knee disorder can be predicated.  
Consequently, the Board must deny service connection for the 
Veteran's right knee disorder on a direct basis.  See 38 C.F.R. 
§ 3.303.

However, the Veteran has asserted throughout the appeal that his 
right knee disorder was caused by his service-connected left knee 
condition.  The preponderance of the competent medical evidence 
of record demonstrates that the Veteran's service-connected left 
knee disability would cause the Veteran to more heavily rely on 
his right knee and would put the Veteran at increased risk of 
injury or damage to his right knee.  Moreover, the September 2008 
VA examiner specifically indicated that the Veteran's right knee 
disorder was "at least as likely as not" related to his 
service-connected left knee disability.  The opinion was offered 
following a review of the record and after objective examination 
of the Veteran.  Accordingly, it is deemed highly probative.  
Moreover, there is no competent evidence which refutes that 
medical opinion of relationship between the Veteran's right knee 
disorder and his service-connected left knee disability.  

In short, the Board finds that the preponderance of the evidence 
weighs in favor of a finding of service connection for a right 
knee disorder as secondary to the Veteran's service-connected 
left knee disability.  Accordingly, service connection for a 
right knee disorder is warranted.  See 38 C.F.R. §§ 3.303, 3.310.  
In reaching the above conclusion, the Board has properly applied 
the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder to include 
osteoarthritis is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 


REMAND

In light of the above decision, the Board finds that a remand is 
necessary on the issue of entitlement to TDIU.  Indeed, the 
Veteran has stated on appeal that his bilateral knee disorders 
require him to take pain medications, including oxycontin and 
morphine, to such an extent that it affects his ability to work 
and impairs his ability to drive to work.  Now that both knees 
are service-connected, an opinion must be obtained to determine 
their effect on the Veteran's employability.  Moreover, the 
August 2008 VA examination did not render an opinion as to the 
Veteran's unemployability as it relates to his right knee 
disorder.  Consequently, a new VA examination is required in this 
case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding VA 
treatment records from the Wilkes-Barre and 
Sayre VA Medical Centers since May 2009, and 
associate those records with the claims file.

2.  Following the above development has been 
completed to the extent possible, schedule 
the Veteran for a VA general medical 
examination.  The examiner should review the 
claims file in conjunction with the 
examination and indicate that such review has 
occurred.  Then, the examiner is to opine 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected disabilities, to 
include his bilateral knee disorder-and any 
claimed disorders which may be subsequently 
service-connected, such as any psychiatric 
disorders-alone, or together, are sufficient 
to preclude substantially gainful employment 
in light of his professional qualifications 
and employment history and without 
consideration of any nonservice-connected 
disorders.  

The VA examiner should specifically discuss 
the Veteran's use of narcotic pain medication 
secondary to his bilateral knee disorder in 
light of his ability to secure and follow 
employment.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim of entitlement to TDIU.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


